DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0285522 A1) in view of Mizukami (US 2009/0256933 A1).

As of Claim 1: Kim teaches a computer implemented method comprising: receiving an image for a product listing of a network-based marketplace (¶¶0053,0055,0057); determining, by one or more processors, that one or more dimensions of the image do not satisfy a threshold (¶¶0052,0057); generating, by the one or more processors, a modified image based at least in part on modifying at least one of the one or more dimensions of the image to satisfy the threshold (¶0049 describes a product modifier 250. Product modifier 250 may allow a user to modify, e.g., a color, dimension, shape, etc. of a product. The user could modify the coffee maker such that the coffee maker is depicted with the lid open, as if the coffee maker was being used to make coffee. In some embodiments, the dimensions of the product may alter based on the modification to the product made by the user. Thus, through product modifier 250, a user may be able to modify model properties related to physical properties of a product or setting.; and causing presentation of the product listing comprising the modified image via the network-based marketplace (See also¶¶0058-0059,0062,0064-0065).
Kim does not explicitly teach “one or more dimensions of the image do not satisfy a dimension threshold " as recited in present claimed invention.
However, the above-mentioned claimed features are well-known in the art as evidenced by Mizukami. In particular, Mizukami.teaches one or more dimensions of the image do not satisfy a dimension threshold (i.e., see ¶0017) as recited in present claimed invention.
In view of the above, having the system of Kim and given the well-established teaching of Mizukami., Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the system of Kim as taught by Mizukami., since Mizukami. state that such modification would allows even a person unaccustomed to handling of an imaging apparatus to record an imaged image including a desired person comparatively good (Mizukami ¶0005).
As of Claim 14: Kim teaches a system comprising: at least one hardware processor; and a computer-readable storage device storing instructions which, when executed by the at least one hardware processor, causes the system to perform operations comprising: receiving an image for a product listing of a network-based marketplace (¶¶0053,0055,0057); determining that one or more dimensions of the image do not satisfy a threshold (¶¶0052,0057); generating a modified image based at least in part on modifying at least one of the one or more dimensions of the image to satisfy the threshold; and causing presentation of the product listing comprising the modified image via the network-based marketplace (¶0049 describes a product modifier 250. Product modifier 250 may allow a user to modify, e.g., a color, dimension, shape, etc. of a product. The user could modify the coffee maker such that the coffee maker is depicted with the lid open, as if the coffee maker was being used to make coffee. In some embodiments, the dimensions of the product may alter based on the modification to the product made by the user. Thus, through product modifier 250, a user may be able to modify model properties related to physical properties of a product or setting.; and causing presentation of the product listing comprising the modified image via the network-based marketplace (See also¶¶0058-0059,0062,0064-0065).
Kim does not explicitly teach “one or more dimensions of the image do not satisfy a dimension threshold " as recited in present claimed invention.
However, the above-mentioned claimed features are well-known in the art as evidenced by Mizukami. In particular, Mizukami.teaches one or more dimensions of the image do not satisfy a dimension threshold (i.e., see ¶0017) as recited in present claimed invention.
In view of the above, having the system of Kim and given the well-established teaching of Mizukami., Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the system of Kim as taught by Mizukami., since Mizukami. state that such modification would allows even a person unaccustomed to handling of an imaging apparatus to record an imaged image including a desired person comparatively good (Mizukami ¶0005).

As of Claim 20:  Claim 20 is addressed in Claim 1. Moreover, Kim teaches a computer-readable storage device storing instructions which, when executed by at least one hardware processor, cause a system to perform operations comprising receiving an image for a product listing of a network-based marketplace (¶¶0053,0055,0057); determining that one or more dimensions of the image do not satisfy a dimension threshold (¶¶0052,0057); generating a modified image based at least in part on modifying at least one of the one or more dimensions of the image to satisfy the dimension threshold; and causing presentation of the product listing comprising the modified image via the network-based marketplace (¶¶0058-0059,0062,0064-0065).

Claims 2-13,15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0285522 A1) in view of Mizukami (US 2009/0256933 A1), and further in view of Webb et al. (US 2013/0329995 A1; hereafter Webb).
Kim in view of Mizukami does not explicitly teach “the dimension threshold is a pixel count threshold for the received image " as recited in present claimed invention.
 Webb further teaches the dimension threshold is a pixel count threshold for the received image (Webb ¶¶0090-0093)as recited in present claimed invention.
In view of the above, having the system of Kim in view of Mizukami and given the well-established teaching of Webb, Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the system of Kim in view of Mizukami as taught by Webb, since Webb state that such modification would allows even a person unaccustomed to handling of an imaging apparatus to record an imaged image including a desired person comparatively good (Webb ¶0005).


As of Claim 3:  Kim in view of Mizukami in view of Webb further teaches determining the one or more dimensions of the received image based at least in part on metadata associated with the received image, a file associated with the received image, or both (Webb ¶¶0221-0222).

As of Claim 4: Kim in view of Mizukami in view of Webb further teaches generating the modified image comprises: generating the modified image that maintains an aspect ratio of the received image (Kim ¶¶0058-0059,0062,0064-0065).

As of Claim 5: Kim in view of Mizukami in view of Webb further teaches determining that an image characteristic of a product depicted in the received image fails to satisfy an accuracy threshold for the image characteristic of the product determined from images in a plurality of product listings of the product from an online marketplace (Webb ¶¶0187,0210).

As of Claim 6: Kim in view of Mizukami in view of Webb further teaches causing presentation of a suggested change to the image characteristic based at least in part on the image characteristic of the product depicted in the received image failing to satisfy the accuracy threshold (Kim ¶¶0058-0059,0062,0064-0065).

As of Claim 7: Kim in view of Mizukami in view of Webb further teaches generating the modified image comprises: generating the modified image based at least in part on modifying the image characteristic to satisfy the accuracy threshold (Kim ¶¶0058-0059,0062,0064-0065).

As of Claim 8: Kim in view of Mizukami in view of Webb further teaches determining that the image characteristic of the product satisfies the accuracy threshold based on modifying the image characteristic to satisfy the accuracy threshold (Kim ¶¶0058-0059,0062,0064-0065).

As of Claim 9: Kim in view of Mizukami in view of Webb further teaches the image characteristic comprises dimensions of the received image, a white balance of the received image, a focus level of the received image, or a combination thereof (Webb ¶¶0050,0057).

As of Claim 10: Kim in view of Mizukami in view of Webb further teaches the image characteristic comprises a contrast value between the product and a background of the received image, a color temperature value for the product of the received image, a color saturation value of the received image, or a combination thereof (Webb ¶¶0051-0052,0064,0066,0069-0070).

As of Claim 11: Kim in view of Mizukami in view of Webb further teaches determining the modified image satisfies the accuracy threshold; and incorporating an accuracy watermark in the modified image (Kim ¶¶0058-0059,0062,0064-0065 and Webb ¶¶0051-0052,0064,0066,0069-0070).

As of Claim 12: Kim in view of Mizukami in view of Webb further teaches the accuracy watermark comprises a visible graphical symbol generated and incorporated with pixels of the modified image (Kim ¶¶0058-0059,0062,0064-0065 and Webb ¶¶0051-0052,0064,0066,0069-0070).


As of Claim 13: Kim in view of Mizukami in view of Webb further teaches the accuracy watermark comprises watermark metadata generated and incorporated in image metadata of the modified image (Kim ¶¶0058-0059,0062,0064-0065 and Webb ¶¶0051-0052,0064,0066,0069-0070).

As of Claim 15: Kim in view of Mizukami in view of Webb further teaches the dimension threshold is a pixel count threshold for the received image (Kim ¶¶0058-0059,0062,0064-0065 and Webb ¶¶0051-0052,0064,0066,0069-0070).

As of Claim 16: Kim in view of Mizukami in view of Webb further teaches the operations further comprising: determining the one or more dimensions of the received image based at least in part on metadata associated with the received image, a file associated with the received image, or both (Kim ¶¶0058-0059,0062,0064-0065 and Webb ¶¶0051-0052,0064,0066,0069-0070).

As of Claim 17: Kim in view of Mizukami in view of Webb further teaches generating the modified image comprises: generating the modified image that maintains an aspect ratio of the received image (Kim ¶¶0058-0059,0062,0064-0065 and Webb ¶¶0051-0052,0064,0066,0069-0070).

As of Claim 18: Kim in view of Mizukami in view of Webb further teaches the operations further comprising: determining that an image characteristic of a product depicted in the received image fails to satisfy an accuracy threshold for the image characteristic of the product determined from images in a plurality of product listings of the product from an online marketplace (Kim ¶¶0058-0059,0062,0064-0065 and Webb ¶¶0051-0052,0064,0066,0069-0070).


As of Claim 19: Kim in view of Mizukami in view of Webb further teaches the operations further comprising: causing presentation of a suggested change to the image characteristic based at least in part on the image characteristic of the product depicted in the received image failing to satisfy the accuracy threshold (Kim ¶¶0058-0059,0062,0064-0065 and Webb ¶¶0051-0052,0064,0066,0069-0070).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEKONNEN D DAGNEW whose telephone number is (571)270-5092.  The examiner can normally be reached on 8:00AM-5:00PM M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEKONNEN D DAGNEW/Primary Examiner, Art Unit 2697